The case was submitted on the auditor’s report to a judge, sitting without a jury, who ordered judgments for the plaintiffs in the amounts found by the auditor. There was no error. There is nothing in the defendant’s contention that the report does not show his negligence. The finding that at an intersection the defendant, with ample time and an unimpeded view, so operated his automobile as to cause its front part to hit the left rear side of the automobile in which the plaintiffs were riding when that automobile had proceeded almost through the intersection amply supports the inference of negligence that underlies the orders in favor of the plaintiffs.

Exceptions overruled with double costs.